Civil action to recover damages for personal injuries alleged to have been caused by an overdose of elixir of bromide prescribed by defendant. Plaintiff, who was attending her mother during her last illness, had a "nervous spell" which was a recurrence of nervousness from which she *Page 759 
had been suffering. The defendant, the attending physician, examined her and then prescribed, prepared and gave her a dose of elixir of bromide. Thereafter she became numb. She remained in that condition for several hours. Then splotches or big spots appeared on her skin and she had the sensation of ants crawling on her body. The defendant said her condition was due to the reaction of the medicine. Later she suffered other physical ailments which she alleges proximately resulted from the overdose of bromide.
At the conclusion of the evidence for plaintiff the court below, on motion of defendant, entered judgment of nonsuit. Plaintiff excepted and appealed.
The evidence in this case invokes the application of the principles of law discussed and decided by this Court in Lippard v. Johnson, 215 N.C. 384,1 S.E.2d 889; see also Mauney v. Luzier's, Inc., 215 N.C. 673,2 S.E.2d 888, and Sweeney v. Erving, 228 U.S. 233, 57 L.Ed., 815. The plaintiff has failed to make out a case for the jury.
The judgment below is
Affirmed.